DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 11/22/2021 in which Applicant lists claims 21-23 as being cancelled, claims 2-7, 9 and 11-20 as being original, claims 1, 8 and 10 as being currently amended, and claims 24-25 as being new. It is interpreted by the examiner that claims 1-20 and 24-25 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 10/13/2021 and 11/17/2021 were considered.
Specification
The amendments dated 11/22/2021 are accepted. The objections to the specification cited in the office action mailed 9/1/2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 11/22/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 9/1/2021 are hereby withdrawn.
Claim Objections
The amendments to the claims dated 11/22/2021 are accepted. The objections to the claims cited in the office action mailed 9/1/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed 11/22/2021, with respect to the art of record not disclosing that the retardation layer includes a compensation film having a retardance of less than 100nm (as set forth in amended claim 1); or that Thomas (US 2008/0000976) does not disclose that “the retardation layer is rotationally invariant, wherein the retardation layer is a patterned retardation layer including at least first and second regions, and wherein the first region of the patterned retardation layer is a quarter wave retarder for at least one wavelength in the near infrared range, but the second region of the patterned retardation layer for the at least one wavelength in the near infrared range, has substantially zero retardance or absorbs the at least one wavelength in the near infrared range” in combination with the retardation layer including a liquid crystal retarder (as set forth in new claim 24), or the retardation layer including an oriented birefringent polymer film (as set forth in new claim 25) have been fully considered and are persuasive.  Therefore the rejections of record are hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a retroreflecting 
Claims 2-20 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Claim 24 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a retroreflecting article wherein the retardation layer includes a liquid crystal retarder, wherein the retardation layer is rotationally invariant, and wherein the retardation layer is a patterned retardation layer including at least first and second regions, and wherein the first region of the patterned retardation layer is a quarter wave retarder for at least one wavelength in the near infrared range, but the second region of the patterned retardation layer for the at least one wavelength in the near infrared range, has substantially zero retardance or absorbs the at least one wavelength in the near infrared range, as generally set forth in claim 24, the device including the totality of the particular limitations recited in claim 24.
Claim 25 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a retroreflecting article wherein the retardation layer includes an oriented birefringent polymer film, wherein the retardation layer is rotationally invariant, and wherein the retardation layer is a patterned retardation layer including at least first and second regions, and wherein the first region of the patterned retardation layer is a quarter wave retarder for at least one wavelength in the near infrared range, but the second region of the patterned .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/1/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872